Citation Nr: 1035968	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  10-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk

INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision by the Manchester, New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This decision, in pertinent part, denied service 
connection for type II diabetes mellitus.

The Veteran testified during an informal conference hearing 
before a Decision Review Officer (DRO) in April 2009.  A report 
of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence of record does not demonstrate that the Veteran 
served within the land borders of Vietnam or in the inland waters 
of the Republic of Vietnam while on active duty; therefore, 
exposure to an herbicide agent is not presumed.

3.  The evidence of record demonstrates the Veteran's diabetes 
mellitus, type 1, is not a result of any established event, 
injury, or disease during active service, nor was it shown within 
one year following separation from service.


CONCLUSION OF LAW

Diabetes mellitus, type 1, was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure or 
other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for type II 
diabetes mellitus secondary to Agent Orange (herbicide) exposure 
was received in August 2001.  Thereafter, he was notified of the 
general provisions of the VCAA in correspondence dated in August 
2001, and August 2006.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's duties 
in obtaining information and evidence to substantiate his claims, 
and provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a statement of the case 
was issued in June 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice 
requirements applied to all elements of a claim.  This 
information was provided to the Veteran by correspondence in 
August 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim during 
the course of this appeal.  His service treatment records and VA 
and private treatment records have been obtained and associated 
with his claims file.  He has also been provided with a VA 
diabetes mellitus examination to assess the current nature and 
etiology of his claimed diabetes mellitus disability.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred in or aggravated during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a) (2009).

The Veteran is entitled to a presumption of service connection if 
he is diagnosed with type 2 diabetes mellitus, or other 
enumerated diseases, associated with exposure to certain 
herbicide agents, if he served in the Republic of Vietnam during 
the prescribed period.  38 C.F.R. §§ 3.307, 3.309 (2009); 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2009).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a) (2009).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.313(a) (2009).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).
In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

The Veteran contends that he developed diabetes mellitus as a 
result of exposure to Agent Orange (herbicides).  

The Veteran had active Air Force service from May 1962 to May 
1966.  His DD Form 214 (separation from service) reflected that 
he served as an Aircraft Fuel Systems Mechanic.  His available 
service personnel records reflect that he was in Taiwan as a 
participant in project "Big Eye" from October 1965 to April 
1966.  Another notation indicated that the Veteran had TDY 
(temporary duty) foreign service  for 183 days beginning October 
16, 1965.   

Service treatment records are entirely silent for any complaints, 
findings or reference to any endocrine problems, including 
diabetes mellitus.  The Veteran's May 1962 enlistment examination 
noted a defect or diagnosis of obesity which was corrected later 
that month.  A May 1966 separation examination reported that he 
was 16 pounds overweight, but the defect was asymptomatic.  A 
urinalysis was negative for sugar.

An August 1986 VA orthopedic clinic note included the Veteran's 
statement that he was diabetic and was on medication.  A 
September 1986 VA treatment record contains reference to diabetes 
and hyperglycemia in the file.  The Veteran related that he was 
diabetic and on Tolinase.  The examiner noted a blood glucose 
level of 392 mg/dL.  A November 1986 VA nutrition clinic note, 
the examiner assessed the Veteran and noted obesity and diabetes.  
She indicated a blood glucose level of 399 mg/dL.  Another 
November 1986 VA treatment note indicated the Veteran had a non-
fasting, blood glucose level of 540 mg/dL.  A February 1987 VA 
treatment note reported a type II diabetes mellitus diagnosis.  

Numerous VA and private medical records have been associated with 
the claims folder.  These records document the Veteran's ongoing 
treatment for diabetes mellitus.  In an October 1988 private 
treatment note it was reported that he took insulin to control 
his diabetes.  In a January 1997 private hospital discharge 
summary it was indicated that the Veteran initially developed 
diabetes in about 1981.  

A September 2005 VA treatment record indicated a list of ongoing 
problems, including diabetes mellitus type I.

In an April 2002 rating decision, the RO denied the Veteran's 
claim, in pertinent part, for service connection for diabetes 
associated with herbicide exposure because it determined the 
Veteran did not have service in the Republic of Vietnam during 
the Vietnam Era.

In July 2006, the Veteran submitted a "buddy letter" to 
substantiate his claim.  The undated letter by B. L. S. stated 
that he and the Veteran carried on a friendship while stationed 
together in Vietnam from November 1965 until April or May 1966.  
B. L. S. submitted a copy of his DD-214 which indicated that he 
was awarded the Vietnam Service Medal with three bronze stars and 
the Republic of Vietnam Campaign Medal with one oak cluster.

The Veteran's representative submitted a September 2007 letter 
which enclosed documentation to support the Veteran's claim that 
he served in Vietnam.  The letter stated that the Veteran was 
only in Vietnam for a "short period of time" and stated that 
the Veteran received the Vietnam Service Medal with three bronze 
stars and the Republic of Vietnam Campaign medal for his time 
"in country."  Also included with the letter was an October 
1968 National Personnel Records Center (NPRC) search, which 
reported that the Veteran's records did not show he was awarded 
or entitled to wear any of the medals he requested in a letter to 
NPRC.  The Veteran did not check the Vietnam Service Medal box.  
The representative also submitted a December 1965 certificate, 
signed by the Veteran's commanding officer, which stated that he 
performed duty in Vietnam pursuant to Executive Order 11216 
(dated April 24, 1965) from November 1965 until December 1965.  A 
copy of the Executive Order was submitted as well.

The RO requested records from the Personnel Information Exchange 
System (PIES) to verify Vietnam service for the Veteran and B. L. 
S. in September 2009.  The PIES response reported that the 
Veteran was sent on a temporary duty assignment to Taiwan from 
approximately December 1965 until April 1966; however, Vietnam 
service could not be verified.  PIES advised the RO to request 
financial records from the Defense Finance and Accounting Service 
(DFAS) to determine if the Veteran received combat pay during his 
period of temporary duty which would indicate that he served in 
Vietnam.  In December 2009, the RO requested this information and 
DFAS responded that no records were available at the Federal 
Records Center in Pittsfield, Massachusetts.

During the Veteran's April 2009 informal conference hearing, he 
reported that while on temporary duty in Taiwan, he would fly 
back and forth between Taiwan and Tan Son Nhut, a Vietnam Air 
Force base, where the aircraft he worked on were lined up along a 
fence line facing Saigon.  He stated that his detachment would 
remain in Vietnam for anywhere between one week to three months 
at a time.  He also reported that the December 1965 evidence his 
representative had submitted from the Veteran's commanding 
officer concerning his time in Vietnam from November until 
December 1965 was one of many monthly documents issued during his 
temporary duty.  He alleged that he received the documents 
individually for each month served in Vietnam and that he had 
received five or six of them from November 1965 until April 1966, 
but the December 1965 document was the only one that he had left.  
The Veteran also stated that he believed that he spent about 120 
days in Vietnam while on temporary duty in Taiwan.

In a February 2010 VA diabetes mellitus examination, the Veteran 
reported an onset of diabetes in approximately 1980 when he was 
35 years old.  The VA physician ordered lab tests to make a 
definitive diagnosis to determine whether the Veteran's diabetes 
was type I or type II.  When the test results were received, she 
consulted with a VAMC endocrinologist who confirmed the diagnosis 
as type I diabetes.    

Analysis

The Board has considered all the evidence of record and has 
determined that the Veteran's claim for service connection for 
diabetes mellitus is not warranted either presumptively or on a 
direct service connection basis.

Here, the Veteran was found to have with type I diabetes mellitus 
in a February 2010 VA examination.  The Board finds the VA 
examiner's diagnosis compelling because she noted in her report 
that she sought a definitive diagnosis between type I and type II 
diabetes and ordered specific laboratory tests to that effect.  
Further, when she received the lab results, the physician 
consulted a VA endocrinologist who reported that the test results 
indicated that the Veteran was a type I diabetic.  A September 
2005 VA treatment note also indicated an ongoing type I diabetes 
mellitus diagnosis.  The Board recognizes that the evidence of 
record includes several prior diagnoses of type II diabetes 
dating from February 1987; however, none of these records 
indicate the method in which the diagnosis was derived (whether 
by test results) and none of the diagnoses were supported by the 
opinion of an endocrinologist.  It should be noted that type 1 
diabetes mellitus is not recognized by VA as having been the 
result of exposure to herbicides.

The February 2010 VA examiner's medical opinion was supported by 
review of the entire claims file; diagnostic testing and physical 
examination of the Veteran.  Therefore, the Board finds that the 
VA medical opinion is persuasive.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 302-04 (holding that it is the factually 
accurate, fully articulated, sound reasoning for the conclusion 
that contributes to the probative value to a medical opinion).  

The Board notes that the Veteran based his claim of diabetes 
mellitus as secondary to herbicide exposure.  The law grants 
presumptive service connection to certain diseases associated 
with exposure to certain herbicide agents, including Agent 
Orange.  One of the diseases specifically denoted in the 
regulation is type II diabetes mellitus.  See 38 C.F.R. §§ 
3.309(e).  However, as discussed above, the Veteran has been 
diagnosed with type I diabetes mellitus, which is not included in 
the list of presumptively service connected diseases.  Thus, his 
claim does not warrant service connection based on herbicide 
exposure on a presumptive basis.

Even if the Veteran had a current diagnosis of type II diabetes 
mellitus, his claim would remain denied because the Board does 
not find the evidence of record convincing to place the Veteran 
in Vietnam for presumptive purposes.  As federal law presumes 
that only Veterans who served in the Republic of Vietnam during a 
specific time period were exposed to herbicide agents, and 
evidence does not put the Veteran in Vietnam during that time 
period, service connection for the diabetes mellitus must be 
denied on that basis.  See 38 C.F.R. § 3.307 (2009).

The Board notes that the DRO conceded the Veteran's "in 
country" Vietnam service in the June 2010 statement of the case.  
The Board, however, feels that the evidence is not in relative 
equipoise, does not concede this issue, and is not bound by the 
DRO's determination.  

In connection with this claim, the Board has considered the 
assertions that the Veteran and his representative have advanced 
on appeal.  They allege that the Veteran served in Vietnam while 
he was on temporary duty in Taiwan.  The representative's 
September 2007 letter alleged that the Veteran had received the 
Vietnam service medal with three bronze stars and the Republic of 
Vietnam Campaign Medal for his time "in country."  However, the 
NPRC report included with the letter indicated that the Veteran 
was not entitled to wear any of the medals that he submitted for 
verification.  The NPRC report did not provide any evidence that 
the Veteran received any medals for his claimed service in 
Vietnam.  

Further, the Veteran submitted a July 2006 "buddy letter" 
whereby B. L. S. stated he and the Veteran carried on a 
friendship while stationed in Vietnam from November 1965 until 
April or May 1966.  B. L. S. also submitted a copy of his DD-214 
which noted awards indicative of his service in Vietnam, 
including the Vietnam service medal with three bronze stars and 
the Republic of Vietnam Campaign Medal.  The Board feels that the 
Veteran's representative was mistaken when he claimed that the 
Veteran received these same awards in his September 2007 letter.  

The representative also submitted a December 1965 certificate 
signed by the Veteran's commanding officer which stated that he 
performed duty from November until December 1965 in Vietnam 
pursuant to Executive Order 11216 (dated April 24, 1965).  He 
also submitted a copy of the Executive Order.  The Board notes 
that neither document definitively states that the Veteran set 
foot in Vietnam.  The Board has considered this anomaly in 
conjunction with the submitted "buddy letter" where B. L. S. 
wrote that he and the Veteran had a friendship while stationed 
together in Vietnam.  The Board finds the statement less 
compelling due to the fact that the Veteran was never permanently 
or temporarily stationed in Vietnam; rather, the evidence of 
record has strongly supported that the Veteran was on temporary 
duty in Taiwan.

The Board has also considered the Veteran's own testimony from 
his April 2009 personal hearing with the DRO.  From the record, 
the Board notes that the Veteran placed himself in Vietnam for 
approximately120 days while on temporary duty in Taiwan.  The 
Board recognizes the possibility that the Veteran's air wing may 
have moved between Taiwan and Vietnam; however, there is nothing 
in the record to suggest that the Veteran, himself, moved between 
the two countries.  The Board is persuaded by the efforts the RO 
took to substantiate the Veteran's claims that proceeded to no 
avail. 

In light of the requirement that a Veteran must have been 
physically present on the landmass or inland waters of the 
Republic of Vietnam at some point during his service in order to 
establish qualifying service in Vietnam, see Haas v. Peake, 
525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009), 
the Board finds that presumptive service connection based on 
exposure to Agent Orange is not warranted.  

However, the regulations governing presumptive service connection 
for herbicide exposure do not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1039.  Accordingly, the Board 
will proceed to evaluate the Veteran's claim under the provisions 
governing direct service connection, although the Board notes 
that the Veteran has not alleged direct service connection.  See 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

As noted above, the medical evidence of record contains no 
complaints of diabetes mellitus until 1986, more than 20 years 
after separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years between 
service discharge and medical documentation of a claimed 
disability is evidence against a claim of service connection).  
The record also does not include any competent medical opinion 
establishing a nexus or medical relationship between any current 
diabetes mellitus diagnosed post-service and any other event, 
injury, or disease during active service, and neither the Veteran 
nor his representative has presented, identified, or alluded to 
the existence of, any such opinion.  Therefore, the Veteran's 
claim for service connection for diabetes mellitus must be denied 
on a direct basis, in addition to on a presumptive basis.

For all the foregoing reasons, the claim for service connection 
for diabetes mellitus must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


